15DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, line 3, the term “lower tensioners” should be change to – upper tensioners –.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaini et al. (WO 2012/126908).
With regards to claim 1 and 10, Scaini et al. discloses a method for laying and/or recovering a flexible line (3) in a body of water (page 1, lines 5-8), comprising: providing a laying device comprising a pair of upper tensioners and a pair of lower tensioners (figure 1 see tensioners 5), the pair of upper tensioners and the pair of lower tensioners each defining a passage for circulation of the line in which the line is locally clamped, each tensioner of the pair of upper tensioners and of the pair of lower tensioners comprising a mover (track) and a motor for setting the line mover in motion, the motor being configured to deliver a line moving torque (page 11, lines 14-24); a controller of the motor (each tensioner is well known to be connected to a controller so as to adjust the torque); the method comprising, at least one line laying and/or line recovery in which the controller activates the motor of at least one tensioner of the pair of upper tensioners and of the pair of lower tensioners and delivers movement torque generating a continuous movement of the line through each circulation passage (see claim 1); at least one near-immobilization or immobilization of the line comprising (page 11, line 25 to page 12, line 8; e.g. in the event of failure and for temporary placement on the ground), the controller activating the motor of the upper tensioner and/or the lower tensioner to apply to the line mover of the upper tensioner and/or the lower tensioner, a torque for holding the line against a weight of the line (page 8, lines 18-22; page 11, lines 21-24); the controller at least occasionally controlling at least one motor of an upper tensioner of the pair of upper tensioners and/or of a lower tensioner of the pair of lower tensioners to cause the line mover of the upper tensioner and/or lower tensioner to move, or to change the holding torque applied to the line mover of the upper tensioner and/or of the lower tensioner without moving the line mover of the upper tensioner and/or lower tensioner (figures 1-3, 6, and 9-27).
As to claim 5 and 12, Scaini et al. discloses comprising immobilizing the line (3), immobilizing the line comprising a succession of holding intervals of holding the line immobile in which the motors of at least one upper tensioner of the pair of upper tensioners and of at least one lower tensioner of the pair of lower tensioners apply the holding torque to the line without moving the line movers of the at least one upper tensioner and/or of the at least one lower tensioner, and load regulation intervals in which a motor of an upper tensioner of the pair of upper tensioners or of a lower tensioner of the pair of lower tensioners is active to cause: the line mover of the lower tensioner and/or the upper tensioner to move or the holding torque applied to the line mover of the upper tensioner and/or the lower tensioner to change without movement of the line mover of the upper tensioner and/or lower tensioner (page 4, lines 4-10; page 11, lines 14-24; “the load can be distributed between the tensioners”; NOTE: the correction and re-equalization of the loads applied by the tensioners involves a series of corrective movements even when immobilized).
As to claim 6 and 13, Scaini et al. discloses wherein during each load regulation interval, the motor of at least one lower tensioner (5) of the pair of lower tensioners is activated to cause the line mover of the lower tensioner to move or the holding torque applied to the line mover of the lower tensioner to change without movement of the line mover, the motor of each upper tensioner being activated to apply to line mover of the upper tensioner a holding torque to hold the line against the weight of the line without moving the movement member line mover of the upper tensioner (page 4, lines 4-10; page 11, lines 14-24; “the load can be distributed between the tensioners”; NOTE: the correction and re-equalization of the loads applied by the tensioners involves a series of corrective movements even when immobilized).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scaini et al. (WO 2012/126908).
As to claims 2 and 11, Scaini et al. discloses the invention substantially as claimed. However, Scaini et al. does not explicitly teach wherein a near immobilization of the line, in which the controller simultaneously controls at least one motor of an upper tensioner of the pair of upper tensioners and a least one motor of a lower tensioner of the pair of lower tensioners to generate a continuous movement of the line mover of the upper tensioner and/or the lower tensioner, causing a continuous movement of the line through each circulation passage at a speed less than 1 m/hour. Examiner takes Official Notice that it would have been within the level of one skilled in the art, to control the speed of the line depending on the situation. Furthermore, it woul have been obvious to one skilled in the art at the time the invention was filed to modify the line movement speed as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
As to claim 3, Scaini et al. discloses the invention substantially as claimed. However, Scaini et al. does not explicitly teach wherein during line laying and/or recovering the continuous movement of the line is greater than 1.4 m/hour. Examiner takes Official Notice that it would have been within the level of one skilled in the art, to control the speed of the line depending on the situation. Furthermore, it would have been obvious to one skilled in the art at the time the invention was filed to modify the line movement speed as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 4, Scaini et al. discloses wherein the simultaneous control of at least one motor of the upper tensioner and at least one motor of the lower tensioner to generate a continuous movement of the line mover comprises measuring information representative of a load difference between a load applied to at least one upper tensioner of the pair of upper tensioners and a load applied to at least one lower tensioner of the pair of lower tensioners and selectively controlling the motor of the at least one upper tensioner and the motor of the at least one lower tensioner as a function of the load difference (page 2, lines 5-22; “the tensional load of the pipeline being distributed between the tensioning apparatus and the winch”).
As to claim 15, Scaini et al. discloses the invention substantially as claimed. However, Scaini et al. does not explicitly comprising at least one sensor configured to measure information representative of a load difference between a load applied to at least one upper tensioner of the pair of upper tensioners and a load applied to at least one lower tensioner of the pair of lower tensioners, the controller being configured to control the motor for moving a movement member the line mover of the lower tensioner and/or upper tensioner during each regulation interval as a function of the representative information. Examiner takes Official Notice that it is old and well known to use sensors to measure loads on tensioners. In this case Scaini et al. teaches the total load is distributed between the tensioners and therefore a sensor is a well known device to measure loads in order to distribute the loads on the tensioners. Therefore, it would have been obvious to one of ordinary skill in the art to use sensors to measure loads and further distribute the loads between the tensioners. 
 Allowable Subject Matter
Claim7-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678